Pratt, J.
It was clearly within the discretion of the surrogate to fix such a sum to be allowed- as costs in addition to disbursements as he deemed reasonable, not exceeding $70, where there has been a contest, and, in addition, he may allow the sum of $10 for each day in excess of two spent upon the trial. It cannot be said that there has been an abuse of discretion when the amount allowed is within the statute, as it.is in this matter. We think, however, under the circumstances disclosed in this case, an allowance of the $70 as costs, in addition to disbursements, would have amply answered the demands of justice. Hot only would that sum have been a sufficient allowance, but it would have complied with the decision of the court of appeals in this matter. We cannot, however, review an order clearly within the discretion of the surrogate, where there has been no abuse of said discretion. There seems to be no remedy for the appellant in this matter, unless it be a reargument before the surrogate, as that order is final and conclusive on the question of costs.